Citation Nr: 1718072	
Decision Date: 05/24/17    Archive Date: 06/05/17

DOCKET NO.  16-29 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service condition for ischemic heart disease, due to Agent Orange exposure.

2.  Entitlement to service connection for diabetes mellitus, type II, due to Agent Orange exposure.

3.  Entitlement to service connection for impotency, due to Agent Orange exposure.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. J. Komins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1960 to March 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The evidence is at least evenly balanced as to whether Veteran served in Vietnam.  

2.  The Veteran's currently diagnosed coronary artery disease is presumed to be associated with the in-service exposure to Agent Orange.  

3.  The Veteran's currently diagnosed diabetes mellitus, type II, is presumed to be associated with the in-service exposure to Agent Orange.  

4.  The most probative evidence is against a finding that the Veteran's impotency is causally related to, or aggravated by active service, to include as due to herbicide exposure.  


CONCLUSIONS OF LAW

1.  With reasonable doubt resolved in the Veteran's favor, coronary artery disease is presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2.  With reasonable doubt resolved in the Veteran's favor, diabetes mellitus, type II, is presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

3.  The criteria for service connection for impotency, to include as due to herbicide exposure, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it will notify the claimant of: (1) the information and medical or lay evidence that is necessary to substantiate the claim; (2) the portion of the information and evidence that VA will obtain; and (3) the portion of the information that the claimant is to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016).

The RO provided pre-adjudication notice, by letter, in September 2011.  In pertinent part, this letter notified the Veteran of the evidence needed to substantiate his service connection claims, as well as the information and evidence that must be submitted by the Veteran, the information and evidence that would be obtained by VA and for the effective dates of the claims.  The Board finds that VA has fulfilled its duty to notify the Veteran.

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claim.  See 38 U.S.C.A. § 5102(A)(d) (West 2014);  38 C.F.R. § 3.159(c)(4) (2016).  Service treatment records, post-service treatment records, and lay statements have been associated with the record.  VA must provide a medical examination or obtain a medical opinion when necessary to decide a claim.  See 38 U.S.C.A. § 5102A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2016).

In this case, the Board finds that the Veteran's non-government medical treatment records and his private physician's opinions are sufficient to decide the Veteran's claims.  See Barr v. Nicholson, 21 Vet, App. 303, 311 (2007) ("A medical opinion is adequate when it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability in sufficient detail so the Board's 'evaluation of the claimed disability will be a fully informed one.'").

The Veteran has not identified any additional relevant evidence, nor does the record otherwise indicate that there is outstanding relevant evidence to obtain.  Thus, the Board concludes that no further assistance is required for VA to comply with its duty to assist.

II.  The Merits of the Service Connection Claims

Service connection may be established for disability resulting from personal injury or disease contracted in line of duty, or for aggravation of a pre-existing injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

A three-element test must be satisfied in order to establish entitlement to service connection. Specifically, the evidence must show (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement).  Walker v. Shinseki, 708 F.3d 1331, 1333 Fed. Cir. 2013) (citing Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009). 

Under 38 C.F.R. § 3.303 (b), claims for certain chronic diseases-namely those listed in 38 C.F.R. § 3.309 (a) - benefit from a somewhat more relaxed evidentiary standard.  See Walker, 708 F.3d at 1339 (holding that "[t]he clear purpose of the regulation is to relax the requirements of § 3.303(a) for establishing service connection for certain chronic diseases.").  When a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303 (b).  In order to establish the existence of a chronic disease in service, the evidence must show a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Id.  Thus, the mere manifestation during service of potentially relevant symptoms (such as joint pain or abnormal heart action in claims for arthritis or heart disease, for example) does not establish a chronic disease at that time unless the identity of the disease is established and its chronicity may not be legitimately questioned.  Id.  If chronicity in service is not established, then a showing of continuity of symptoms after discharge is required to support the claim.  Id.  

Not all diseases that may be considered "chronic" from a medical standpoint qualify for the relaxed evidentiary standard under section 3.303(b).  Rather, the Federal Circuit held that this subsection only applies to the specific chronic diseases listed in 38 C.F.R. § 3.309 (a).  Walker, 708 F.3d at 1338.  Thus, if the claimant does not have one of the chronic diseases enumerated in section 3.309(a), then the more relaxed continuity-of-symptomatology standard does not apply, and the "nexus" requirement of the three-element test must be met.  Id. at 1338-39. 

Ischemic heart disease and diabetes mellitus are chronic diseases listed in section 3.309(a); therefore, the provisions of subsection 3.303(b) for chronic disabilities apply.  Walker, 708 F.3d at 1338.  Impotency is not listed in section 3.309(a); therefore, it does not apply.  

Veterans who served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116 (f); 38 C.F.R. § 3.307 (a)(6)(iii). 

VA regulations provide that if a veteran was exposed to an herbicide agent during active military, naval, or air service, the following diseases shall be service connected if the requirements of 38 C.F.R. § 3.307 (a) are met, even if there is no record of such disease during service: AL amyloidosis, chloracne or other acneform disease consistent with chloracne; type 2 diabetes (also known as Type II diabetes mellitus); Hodgkin's disease; chronic lymphocytic leukemia (CLL); multiple myeloma; Non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); soft tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma), chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease.  38 C.F.R. § 3.309 (e).  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Generally, the Board first determines whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis, or; (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007). 

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159 (a)(1). 

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  

Ischemic Heart Disease and Diabetes Mellitus, Type II

Private treatment records reflect current diagnoses of coronary artery disease and diabetes mellitus, type II.  See private treatment records dated September 2011.  The salient question is whether the Veteran served in Vietnam and is thus presumed to have been exposed to Agent Orange, which would warrant service connection on a presumptive basis for his coronary artery disease and diabetes mellitus, type II.

The Veteran contends that he developed ischemic heart disease and diabetes mellitus, type II, due to exposure to an herbicide in service.  As set forth in his August 2011 statement in support of claim, the Veteran was sent to the Bien Hoa Air Base in Vietnam for a temporary duty assignment (TDY) while he was stationed at Clark Air Force Base in the Philippines.  The Veteran explains that the 69th Military Airlift Support Group, to which he reported, had obligations to send personnel to Bien Hoa to work the command post as command control technicians, to coordinate aircraft traffic, maintenance, and flight functions for Bien Hoa's Military Aircraft Command.  He contends that this TDY to Vietnam caused exposure to Agent Orange, which in turn, caused him to develop CAD and diabetes mellitus, type II.  See the March 2012 personal statement, June 2014 notice of disagreement (NOD), and June 2016 formal appeal.  

According to this DD Form 214, the Veteran was awarded the Vietnam Service Medal.  The Board notes that the VA's Adjudication Manual instructs that receipt of the Vietnam Service Medal and the Vietnam Campaign Medal is not by itself sufficient proof of Vietnam service for the purpose of proving Agent Orange exposure.  See M21-1, IV.ii.1.H.1.g. (updated March 3, 2017).  However, the Veteran's service personnel records indicate that he served on a TDY to assist Navy personnel in setting up an airlift command post.  See the May 1967 service personnel records entry.  Although, there is no mention of where the Veteran traveled to for the TDY, it supports the Veteran's assertions of having a TDY in Vietnam.  Additionally of record is the Veteran's receipt of the "Vietnam Conflict Compensation Fund of the State of Ohio."  The document notes that the Veteran served a period of 30 days on a TDY beginning February 3, 1967.  He received a cash bonus of $500.00.  
The Board notes that in service connection cases, the Board must consider lay evidence in addition to the service records, and the places, types, and circumstances of service.  See 38 U.S.C.A. § 1154 (a); 38 C.F.R. § 3.303 (a).  In this regard, in various written statements throughout the pendency of this appeal, the Veteran has consistently asserted that he served in Vietnam on a TDY while stationed at Clark Air Force Base in the Philippines.  

The lay statements, the DD Form 214 (to specifically include the aforementioned awards), and the Ohio compensation award letter do not definitively demonstrate that the Veteran had service in Vietnam.  However, when combined with the fact that the Veteran served a distinct period of service in the Pacific during the Vietnam War, are persuasive indicators that he served in Vietnam, as he claims.  As the lay statements in this regard are both competent and credible, the Board finds that the evidence is at least approximately balanced on this question.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, the Board finds that the Veteran served in Vietnam.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  As such, the Veteran is presumed to have been exposed to Agent Orange.

As the Veteran has been diagnosed with coronary artery disease and diabetes mellitus, type II, and these disabilities are presumed service connected in Veterans who were exposed to Agent Orange, entitlement to service connection for coronary artery disease and diabetes mellitus, type II, is warranted.  

Impotency

The Board first considers the Veteran's impotency and presumed herbicide exposure, as discussed above.  Despite a presumption to herbicide exposure in service, service connection for impotency is still not warranted under 38 C.F.R. § 3.307(a)(6) (2016).  Service connection is only warranted on this presumptive basis for a specific list of diseases set forth under 38 C.F.R. § 3.309(e) (2016), as listed above.  VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See 38 C.F.R. § 3.309(e) (2016).  The Secretary has not determined a presumption of service connection is warranted for impotency.  Thus, the herbicide presumption is inapplicable to the Veteran's impotency. 

The Board notes that the Veteran's service treatment records are negative for any complaints of and/or treatment for impotency.  Moreover, the Veteran has not asserted that he noticed problems with such in service.  There is also no medical opinion of record linking the Veteran's impotency to his military service.  

As a lay witness, the Veteran is capable to report his medical history and observable symptomatology.  See Layno, 6 Vet. App. at 469-70.  However, an etiological opinion as to impotency is not susceptible to lay opinion and requires specialized training.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (providing that the question of whether a lay evidence is competent and sufficient is an issue of fact that is to be addressed by the Board.); Layno, 6 Vet. App. at 469-70.  As such, the Veteran's lay assertions also do not constitute competent evidence concerning the etiology of his impotency.  See 38 C.F.R. § 3.159(a)(1) (2016) ("competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions."),

As the evidence of record does not indicate a nexus between the Veteran's impotency and active service, the weight of evidence is against a finding that the Veteran's impotency is etiologically related to his active service.  In reaching this conclusion the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of evidence is against the Veteran's claim for service connection for impotency, that doctrine does not apply, and the Veteran's claim must be denied.  See 38 U.S.C.A. § 3.102 (West 2014).



ORDER

Entitlement to service connection for ischemic heart disease, due to Agent Orange exposure, is granted.

Entitlement to service connection for diabetes mellitus, type II, due to Agent Orange exposure, is granted.

Entitlement to service connection for impotency, due to Agent Orange exposure, is denied.




____________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


